            Case 2:19-cr-00080-RJS Document 8 Filed 04/03/19 Page 1 of 5


JOHN W. HUBER, United States Attorney (No. 7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                         IN THE UNITED STATES DISTRICT COURT DISTRICT OF

                          UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                      :
                                                       Case No. 2:19-CR-00080
                       Plaintiff,              :
                                                       INITIAL NOTIFICATION OF COMPLIANCE
       v.                                      :       (via USAFX) AND REQUEST FOR
                                                       RECIPROCAL DISCOVERY
RALPH DAVID BRINTON,                           :
                                                       Judge Robert J. Shelby
                      Defendant.               :


       The United States of America, by and through the undersigned, hereby files its

initial notification of compliance with its discovery obligations in this case and request

for reciprocal discovery from the defendants.

       The United States gives notice that the following is being or has been provided to

counsel for the defendant via United States Attorney File Exchange (USAFX):

       //




       //




       //




                                                   1
          Case 2:19-cr-00080-RJS Document 8 Filed 04/03/19 Page 2 of 5



         Description- Bates            File Name
    RDB_00001 thru RDB_00901          Reports:
                                           •   {Folder} bankruptcy 14-
                                           •   {Folder} bankruptcy 16-
                                           •   {Folder} bankruptcy 17-
                                           •   {Folder} District Court
                                           •   {Folder} State Court
                                           •   Rick Blum MOI - FInal
                                           •   Wilf Blum MOI - Final

    RDB_00902 thru RDB_00934           Photos:
                                               •       1 - Forest Bend
                                               •       2018-11-02_12-46-31_419
                                               •       2018-11-02_12-46-39_960
                                               •       2018-11-02_12-46-54_540
                                               •       2018-11-02_12-47-02_419
                                               •       IMG_0053
                                               •       IMG_0054

    RDB_00935 thru RDB_00945           Media files:
                                           •   WEBSITE – converted to pdf
                                      https://www.movoto.com/cottonwood-heights-ut/7762-s-
                                      forest-bend-dr-e-cottonwood-heights-ut-84121-511_1476959/




       As additional discoverable material becomes available, such material will be

provided within a reasonable time. Throughout this case, the United States will provide

material discoverable under Rules 16 and 26.2 of the Federal Rules of Criminal Procedure

and the Jencks Act without requiring the defendant to make a specific request for such

material. Upon the request of the defendant, the United States will permit and facilitate

the defendant=s own inspection, copying or photographing of those items


                                                   2
           Case 2:19-cr-00080-RJS Document 8 Filed 04/03/19 Page 3 of 5


 described/defined in Rule 16(a)(1)(E). The United States also hereby requests disclosure of

 evidence by the defendant (also known as reciprocal discovery) pursuant to Rule 16(b) of

 the Federal Rules of Criminal Procedure and DUCrimR 16-1(c). By providing Rule 16

 discovery without requiring a specific request from the defense, the United States invokes

 a reciprocal obligation on the defendant under DUCrimR 16-1(c), which states that the

 defendant must allow the government to inspect and to copy the following, as further

 defined in Rule 16 of the Federal Rules of Criminal Procedure:

                a.     Documents and tangible objects the defendant intends to
                       introduce as evidence at trial;

                b.     Reports of examinations and tests the defendant intends to
                       introduce at trial or that were prepared by a witness whom the
                       defendant intends to call at trial; and

                c.     A written summary of the testimony of any expert the defendant
                       intends to use a trial under Federal Rules of Evidence 702, 703 and
                       705.

       The United States requests that the defendant provide to the government at a

 reasonable time before trial, but no later than five working days before trial, copies of the

 material referenced in this paragraph. Further, the United States requests continuing

 compliance with the reciprocal discovery following the initial disclosure.

//




//




                                                 3
          Case 2:19-cr-00080-RJS Document 8 Filed 04/03/19 Page 4 of 5




       The United States also hereby requests all written and recorded statements by any

witness other than the defendant whom the defendant intends to call at trial or a hearing

covered by the Jencks Act or Rule 26.2 of the Federal Rules of Criminal Procedure.

       DATED this 3rd day of April, 2019.

                                            JOHN W. HUBER
                                            United States Attorney


                                            /s/ Cy H. Castle
                                            CY H. CASTLE
                                            Assistant United States Attorney




                                               4
            Case 2:19-cr-00080-RJS Document 8 Filed 04/03/19 Page 5 of 5


                                      CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I am an employee of the United States Attorney=s Office, and that a

copy of the foregoing NOTIFICATION OF COMPLIANCE was made available to all parties named

below, this 3rd day of April, 2019.



Stephen G. Homer
2877 West 9150 South
WEST JORDAN, UT 84088



                                               /s/Jessie R. Chelsea
                                               Jessie R. Chelsea
                                               Legal Assistant




                                                  5
